                  Case 1:18-cv-00730-JL Document 22-4 Filed 10/30/19 Page 1 of 1


Roger Lenza

From:                           absolutrc . <absolutrc@gmail.com>
Sent:                           Tuesday, December 17, 2013 10:55 AM
To:                             Roger Lenza
Subject:                        Re: WBL



I will be using tbe funds for ortfoli~expan~     Specifically, I will be increasing the number of properties from
three to five.



On Man, Dec 16,2013 at 5:51 PM, Roger Lenza <RLenza@wbl.com>           wrote:

Selena




Please call me. Have a better rate for you.




Thanks



Roger Lenza

Finance Analyst




World Business Lenders

120 W. 45th St.

5th Floor

NY, NY 10036




Direct: (212) 220-3993

Email: rlenza@wbl.com




www.wbl.com




                                                        1
